DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 09/14/2021
Applicant Arguments						-Receipt Date 09/14/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/14/2021. Claims 1-20 are pending. Claims 1, 4-5, 8, 11-12, 15, and 18-19 are amended. 

Response to Arguments
Applicant's arguments filed 09/14/20201 have been fully considered but they are not persuasive. 
Applicant submits: 
“Applicant submits the cited art taken singly or in combination fails to disclose or suggest at least the above highlighted features. In contrast, Boswell discloses "performing matrix multiply and accumulate (MMA) operations. The processor includes a datapath configured to execute the MMA operation to generate a plurality of elements of a result matrix at an output of the datapath. Each element of the result matrix is generated by calculating at least one dot product of corresponding pairs of vectors associated with matrix operands 
However, this argument is not persuasive because the claims do not include details that would distinguish the outer product operation, as claimed, from the MMA operation of Boswell. The claims only require using a plurality of dot product units to perform the outer product operation using a value fetched only once. This is mapped to the plurality of multipliers that perform dot product operations using vectors of input matrices that are fetched only once in Boswell, see [0090] and Figs. 9 and 13. Further, since the Specification does not provide a definition for an “outer product operation”, this term is interpreted to be a multiplication between a column vector (u=u1, u2, …, um) and a row vector (v=v1, v2, …, vn) which produces a matrix having elements [u1v1, u1v2, …, u1vn; u2v1, u2v2, …u2vn; …; umv1, umv2, …, umvn], see Chegg definition. This multiplication is taught by the matrix multiplication in Fig. 7 of Boswell since matrix A is a column vector of vectors A0x-A7x, matrix B is a row vector of vectors Bx0-Bx7, and the result matrix C has elements [A0B0, A0B1, ..., A0Bn; A1B0, A1B1, …, A1Bn; …; AmB0, AmB1, … AmBn], which is similar to the result matrix of an outer product operation. 

	Applicant submits: 
“Additionally, Boswell discloses re-fetching (re-loading) columns of the input matrix B while generating the collector matrix C. Boswell discloses generating more elements of the 
[…]The above disclosure describes generating "the first two rows of the upper left quadrant of collector matrix C 730" by the datapath in one pass by having the datapath "receive the first two vectors in the upper set of vectors of the input matrix A 710 and the first four vectors of the left set of vectors of the input matrix B 720 as inputs." However, to generate the further rows of the collector matrix C, such as the row beginning with element C2,0, and the row beginning with element C3,0, and the row beginning with element C4,0, and so on, the datapath of Boswell needs to receive again the left-most column (shaded column) of input matrix B.” (Remarks, pages 12-13)
However, this argument is not persuasive because, contrary to Applicant’s unbased assertion, there is no evidence of “refetching” or “reloading” the columns of input matrix B in Boswell, while there is clear evidence and reasoning in Boswell for fetching from the vector register into the operand collector only once and then reusing the loaded elements to generate more elements:
“It will be appreciated that the inputs of the datapath may be loaded from the register file once prior to multiple dot product operations being executed by the datapath using different combinations of inputs in each dot product operation. This will reduce the bandwidth between the register file and the datapath significantly. “(Boswell [0090])
	Applicant seems to argue that the example in [0089] of Boswell would have to “receive again the left-most column (shaded column) of input matrix B” to generate the further rows of the collector matrix. However, there is no evidence in Boswell that any of the same columns from matrix B would have to be fetched again to generate the further rows of C. Further, fetching the same columns again would go against the teaching of Boswell in [0089] to load sets of vectors from the two input matrices to 

	Applicant submits: 
“On page 7 of the present Office Action, it is suggested that paragraph 90 of Boswell discloses "fetch, from the first vector register file, each column of the first matrix and each row of the second matrix only once."  Applicant respectfully disagrees. Rather, as described above, Boswell discloses loading more elements of the input matrix A and the input matrix B to calculate more elements of the collector matrix C in a single pass. However, some of these elements are needed to be loaded again in another pass. For a single pass implementation, Boswell discloses the "datapath can then be configured to execute the eight dot product operations in parallel in a single pass." (See Boswell, para. 90). For this single pass to generate "the first two rows of the upper left quadrant of collector matrix C 730" (e.g., the rows beginning with the elements CO,0 and C1,0), Boswell discloses that it "will be appreciated that the inputs of the datapath may be loaded from the register file once prior to multiple dot product operations being executed by the datapath using different combinations of inputs in each dot product operation. This will reduce the bandwidth between the register file and the datapath significantly. For example, only 6 vectors of the two input matrices A and B need to be 
	However, this argument is not persuasive because Applicant is assuming functionality that is not disclosed in Boswell which would cause Boswell to operate suboptimally and opposed to its own teachings. As explained above, Boswell is concerned with loading data elements into the operand collector from the register file and then reusing those loaded elements to generate different elements of an output matrix to reduce the bandwidth between the register file and the datapath (Boswell [0089]-[0090]). Applicant is using a gap in the example of Boswell to make the argument that after Boswell computes the C0,0 and C1,0 rows using the 2 row vectors of A and the 4 column vectors of B, that Boswell discards all 6 vectors and then refetches vectors including the left-most column vector of B that was already fetched previously to generate the C2,0 and C3,0 rows. However, there is no evidence in Boswell to suggest that all 6 vectors are discarded and then at least the left-most column of B is 

Applicant submits:
“As described earlier, the cited art taken singly or in combination fails to disclose or suggest performing an outer product operation. Rather, Boswell discloses performing matrix multiply and accumulate (MMA) operations. Accordingly, the cited art taken singly or in combination fails to disclose or suggest "until each element is calculated of an intermediate matrix of the outer product operation." Therefore, for at least these further reasons, claim 5 is patentably distinguishable from the cited art. Claims 12 and 19 include similar features and are similarly patentably distinguishable.” (Remarks, page 15)
	However, this argument is not persuasive because, as explained earlier, the claims do not include details that would distinguish the outer product operation, as claimed, from the MMA operation of Boswell.

	Applicant submits:

	However, this argument is not persuasive because Boswell reads elements from the register file into the operand collectors as seen by the connections in Fig. 9 which shows the register file first being read into the operand collectors and then into the FP64 datapath. 

Claim Objections
Claims 4, 11, and 18 are objected to because of the following informalities:  
Claims 4, 11, and 18- “the sum” should be “a sum”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boswell et al. US 2018/0321938 (hereinafter, Boswell).
Regarding claim 1, Boswell teaches: 
 1. A system comprising: 
a first vector register file ([0097]: register file 910 is a vector register file, see also [0084] description of the registers storing vectors); and 
a first execution pipeline coupled to the first vector register file (Fig. 9: 915, 920, and 930 form a first execution pipeline coupled to vector register file 910), wherein the first execution pipeline comprises a plurality of dot product units ([0136]: the HMMA 930 comprises a plurality of multipliers/dot product units 1310, see Fig. 13); 
wherein to perform a matrix multiplication operation on a first matrix comprising two or more dimensions and a second matrix comprising two or more dimensions ([0082]: a matrix multiply is performed on matrix A and matrix B, each comprises two dimensions), the system is configured to: 
fetch, from the first vector register file, each column of the first matrix and each row of the second matrix only once until each element of a resulting matrix of an outer product operation is calculated using the first matrix and the second matrix ([0090]: the inputs to the datapath are loaded/fetched from the register file once prior to multiply dot product operations being executed, where each column of matrix B and row of matrix A are the inputs being loaded into the datapath, see also [0109]-[0110] describing fetching into the operand collectors only once until result matrix C is calculated); and
perform, using the plurality of dot product units, the outer product operation using values of the first matrix and the second matrix fetched only once from the first vector register file ([0087]: a first vector register stores a row of A and a second vector register stores a column of B; [0089]: the plurality of dot product units perform an multiply/outer product operation using the values of A and B that are loaded into the datapath, see also [0109]-[0110] describing performing the multiply/outer product operation using values of A and B loaded into the operand collectors only once from the register file).

	Regarding claim 2, Boswell teaches:
2. The system as recited in claim 1, wherein the first execution pipeline is further configured to: 
calculate, in a first cycle, a first portion of an intermediate matrix that is an outer product of a given column of the first matrix and a given row of the second matrix by using a first portion of the given column and an entirety of the given row (Boswell [0089]-[0090]: a given column of B in a register is multiplied with a row of A in a register, in a first pass/cycle, to calculate an element of C, i.e. a first portion of an intermediate matrix, see also Fig. 7); and 
calculate, in a second cycle after the first cycle, a second portion different from the first portion of the intermediate matrix by using a second portion different from the first portion of the given column and the entirety of the given row (Boswell [0089]-[0090]: a second column of B, i.e. a second portion different from the first portion of the given column, is multiplied with the same row of A, in a second pass/cycle after the first pass, to calculate a second element of C).

	Regarding claim 5, Boswell teaches: 
5. The system as recited in claim 1, wherein the first execution pipeline is further configured to: 
fetch, in a first cycle, a given column and a given row from the first vector register file to a plurality of storage elements (Boswell [0090] and [0097]-[0098]: the column of B and row of A are loaded into operand collectors, i.e. a plurality of storage elements, in a first cycle from the register banks); and 
store, in the plurality of storage elements, the given column and the given row for reuse by the plurality of dot product units for a plurality of cycles after the first cycle until each element is calculated of an intermediate matrix of the outer product operation(Boswell [0090]: the registers loaded into the inputs of the datapath are reused in multiple dot product operations, i.e. until each element of an intermediate matrix is calculated).
	
	Regarding claim 6, Boswell teaches: 
6. The system as recited in claim 5, wherein the system further comprises a second execution pipeline (Boswell [0100]: datapath 940), wherein the system is further configured to read elements of a third matrix from the first vector register file (Boswell [0097]-[0098]: matrix elements are read from the vector register file into the operand collectors) in any cycle of the plurality of cycles after the first cycle (Boswell [0089] and [0149]: data elements for different input matrices corresponding to submatrices of A or B in Fig. 7 or further MMA operations may be loaded from the register file after loading the given row and column from the register file) and provide the elements of the third matrix to the second execution pipeline (Boswell [0103]: the elements are provided from the operand collectors, which stores matrices from the register file since it is shared with the MMA pipeline, to datapath 940 to perform dot product operations, see also [0095]).

	Regarding claim 7, Boswell teaches:
7. The system as recited in claim 1, wherein the first execution pipeline further comprises a crossbar (Boswell Fig. 9 915 is in the first pipeline which includes 915, 920, and 930) configured to rotate elements of the first matrix before sending the elements of the first matrix to the plurality of dot product units while elements of the second matrix remain unchanged for the plurality of dot product units (Boswell [0099]: crossbar 915 rotates elements from the register file; Boswell [0090]: a row of matrix A remains unchanged while being multiplied with columns of matrix B over several passes, i.e. while the crossbar 915 sends elements of matrix B while elements of matrix A remains unchanged).

	Regarding claim 8, Boswell teaches:
8. A method comprising: 
performing, by a first execution pipeline (Fig. 9: 915, 920, and 930 form a first execution pipeline) of a plurality of execution pipelines (Fig. 9 930 and 940 are also execution pipelines), a matrix multiplication operation on a first matrix comprising two or more dimensions and a second matrix comprising two or more dimensions ([0082]: a matrix multiply is performed on matrix A and matrix B, both of which have rows and columns, i.e. comprises two or more dimensions) by: 
fetching, from a first vector register file, each column of the first matrix and each row of the second matrix only once until each element of a resulting matrix of an outer product operation is calculated using the first matrix and the second matrix ([0090]: the inputs to the datapath are loaded/fetched from the register file once prior to multiply dot product operations being executed, where each column of matrix B and row of matrix A are the inputs being loaded into the datapath, see also [0109]-[0110] describing fetching into the operand collectors only once until result matrix C is calculated); and 
performing, using a plurality of dot product units, the outer product operation using values of the first matrix and the second matrix fetched only once from the first vector register file ([0087]: a first vector register stores a row of A and a second vector register stores a column of B; [0089]: the plurality of dot product units perform an multiply/outer product operation using the values of A and B that are loaded into the datapath, see also [0109]-[0110] describing performing the multiply/outer product operation using values of A and B loaded into the operand collectors only once from the register file).

	Regarding claim 9, Boswell teaches: 
9. The method as recited in claim 8, further comprising: 
calculating, in a first cycle, a first portion of an intermediate matrix that is an outer product of a given column of the first matrix and a given row of the second matrix by using a first portion of the given column and an entirety of the given row (Boswell [0089]-[0090]: a given column of B in a register is multiplied with a row of A in a register, in a first pass/cycle, to calculate an element of C, i.e. a first portion of an intermediate matrix, see also Fig. 7); and 
calculating, in a second cycle after the first cycle, a second portion different from the first portion of the intermediate matrix by using a second portion different from the first portion of the given column and the entirety of the given row (Boswell [0089]-[0090]: a second column of B, i.e. a second portion different from the first portion of the given column, is multiplied with the same row of A, in a second pass/cycle after the first pass, to calculate a second element of C).

	Regarding claim 12, Boswell teaches:
12. The method as recited in claim 8, further comprising: 
fetching, in a first cycle, a given column and a given row from the first vector register file to a plurality of storage elements (Boswell [0090] and [0097]-[0098]: the column of B and row of A are loaded into operand collectors, i.e. a plurality of storage elements, in a first cycle from the register banks); and 
storing, in the plurality of storage elements, the given column and the given row for reuse by the plurality of dot product units for a plurality of cycles after the first cycle until each element is calculated of an intermediate matrix of the outer product operation (Boswell [0090]: the registers loaded into the inputs of the datapath are reused in multiple dot product operations, i.e. until each element of an intermediate matrix is calculated).

	Regarding claim 13, Boswell teaches:
13. The method as recited in claim 12, further comprising reading elements of a third matrix from the first vector register file (Boswell [0097]-[0098]: matrix elements are read from the vector register file into the operand collectors) in any cycle of the plurality of cycles after the first cycle (Boswell [0089] and [0149]: data elements for different input matrices corresponding to submatrices of A or B in Fig. 7 or further MMA operations may be loaded from the register file after loading the given row and column from the register file) and providing the elements of the third matrix to a second execution pipeline (Boswell [0103]: the elements are provided from the operand collectors, which stores matrices from the register file since it is shared with the MMA pipeline, to datapath 940 to perform dot product operations, see also [0095]).

	Regarding claim 14, Boswell teaches:
14. The method as recited in claim 8, further comprising rotating, by a crossbar of the first execution pipeline (Boswell Fig. 9 915 is in the first pipeline which includes 915, 920, and 930), elements of the first matrix before sending the elements of the first matrix to the plurality of dot product units while elements of the second matrix remain unchanged for the plurality of dot product units (Boswell [0099]: crossbar 915 rotates elements from the register file; Boswell [0090]: a row of matrix A remains unchanged while being multiplied with columns of matrix B over several passes, i.e. while the crossbar 915 sends elements of matrix B while elements of matrix A remains unchanged).

	Regarding claim 15, Boswell teaches:
15. An apparatus comprising: 
a plurality of execution pipelines (Fig. 9 datapath 930 and 940); 
a plurality of dot product units ([0136]: the HMMA 930 comprises a plurality of multipliers/dot product units 1310, see Fig. 13) in a first execution pipeline of the plurality of execution pipelines (Fig. 9: 915, 920, and 930 form a first execution pipeline); 
wherein to perform a matrix multiplication operation on a first matrix comprising two or more dimensions and a second matrix comprising two or more dimensions ([0082]: a matrix multiply is performed on matrix A and matrix B, each comprises two dimensions), the apparatus is configured to: 
fetch, from a first vector register file, each column of the first matrix and each row of the second matrix only once until each element of a resulting matrix of an outer product operation is calculated using the first matrix and the second matrix ([0090]: the inputs to the datapath are loaded/fetched from the register file once prior to multiply dot product operations being executed, where each column of matrix B and row of matrix A are the inputs being loaded into the datapath, see also [0109]-[0110] describing fetching into the operand collectors only once until result matrix C is calculated); and
perform, using the plurality of dot product units, the outer product operation using values of the first matrix and the second matrix fetched only once from the first vector register file ([0087]: a first vector register stores a row of A and a second vector register stores a column of B; [0089]: the plurality of dot product units perform an multiply/outer product operation using the values of A and B that are loaded into the datapath, see also [0109]-[0110] describing performing the multiply/outer product operation using values of A and B loaded into the operand collectors only once from the register file).

	Regarding claim 16, Boswell teaches:
16. The apparatus as recited in claim 15, wherein the apparatus is further configured to: 
calculate, in a first cycle, a first portion of an intermediate matrix that is an outer product of a given column of the first matrix and a given row of the second matrix by using a first portion of the given column and an entirety of the given row (Boswell [0089]-[0090]: a given column of B in a register is multiplied with a row of A in a register, in a first pass/cycle, to calculate an element of C, i.e. a first portion of an intermediate matrix, see also Fig. 7); and 
calculate, in a second cycle after the first cycle, a second portion different from the first portion of the intermediate matrix by using a second portion different from the first portion of the given column and the entirety of the given row (Boswell [0089]-[0090]: a second column of B, i.e. a second portion different from the first portion of the given column, is multiplied with the same row of A, in a second pass/cycle after the first pass, to calculate a second element of C).

	Regarding claim 19, Boswell teaches:
19. The apparatus as recited in claim 15, wherein the apparatus is further configured to:
fetch, in a first cycle, a given column and a given row from the first vector register file to a plurality of storage elements (Boswell [0090] and [0097]-[0098]: the column of B and row of A are loaded into operand collectors, i.e. a plurality of storage elements, in a first cycle from the register banks); and 
store, in the plurality of storage elements, the given column and the given row for reuse by the plurality of dot product units for a plurality of cycles after the first cycle until each element is calculated of an intermediate matrix of the outer product operation (Boswell [0090]: the registers loaded into the inputs of the datapath are reused in multiple dot product operations, i.e. until each element of an intermediate matrix is calculated).

	Regarding claim 20, Boswell teaches:
20. The apparatus as recited in claim 19, wherein the apparatus is further configured to: read elements of a third matrix from the first vector register file in any cycle of the plurality of cycles after the first cycle and provide the elements of the third matrix to a second execution pipeline (Boswell [0103]: FP64, i.e. a second execution pipeline, reads elements from the operand collectors which stores matrices from the register file; elements of a third matrix are provided to FP64 when a next MMA operation is being performed after the first MMA operation completes).8 / 18

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al. US 2018/0321938 (hereinafter, Boswell) in view of Schulte et al. US 2005/0071413 (hereinafter, Schulte).
 Regarding claim 3, Boswell teaches:  
3. The system as recited in claim 1, wherein the system is configured to read a plurality of accumulation inputs and provide the plurality of accumulation inputs to the first execution pipeline (Boswell [0086] and [0091]: accumulator registers are provided as inputs to the datapath for a dot product operation).
	Boswell does not teach:
wherein the system further comprises a second vector register file, wherein the system is configured to read a plurality of accumulation inputs from the second vector register file
	However, Schulte teaches:
wherein the system further comprises a second vector register file, wherein the system is configured to read a plurality of accumulation inputs from the second vector register file ([0033]-[0034]: an accumulator register file is used in addition to a vector register file to store intermediate accumulator values for input into a next iteration)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Boswell to include an accumulator register file as taught by Schulte for storing intermediate results.  One of ordinary skill in the art would have been motivated to make this modification because storing intermediate accumulator values in a register file is useful when several dot products are computed simultaneously (Schulte [0034]). 

	Regarding claim 4, Boswell in view of Schulte teaches: 
4. The system as recited in claim 3, wherein each dot product unit is further configured to write an output to the second vector register file, wherein an output of a previous dot product operation is an accumulation input which is added to the sum for a current dot product operation (Boswell [0091] and Schulte [0068]: the output of the dot product units are written to the accumulator register file of Schulte and is used in a next iteration as taught by Schulte and Boswell).


10. The method as recited in claim 8, further comprising reading a plurality of accumulation inputs and provide the plurality of accumulation inputs to the first execution pipeline (Boswell [0086] and [0091]: accumulator registers are provided as inputs to the datapath for a dot product operation).
	Boswell does not teach:
		reading a plurality of accumulation inputs from a second vector register file
	However, Schulte teaches:
	reading a plurality of accumulation inputs from a second vector register file ([0033]-[0034]: an accumulator register file is used in addition to a vector register file to store intermediate accumulator values for input into a next iteration)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Boswell to include an accumulator register file as taught by Schulte for storing intermediate results.  One of ordinary skill in the art would have been motivated to make this modification because storing intermediate accumulator values in a register file is useful when several dot products are computed simultaneously (Schulte [0034]).

	Regarding claim 11, Boswell in view of Schulte teaches:
11. The method as recited in claim 10, further comprising writing an output to the second vector register file, wherein an output of a previous dot product operation is an accumulation input which is added to the sum for a current dot product operation (Boswell [0091] and Schulte [0068]: the output of the dot product units are written to the accumulator register file of Schulte and is used in a next iteration as taught by Schulte and Boswell).

 Regarding claim 17, Boswell teaches:
17. The apparatus as recited in claim 16, wherein the apparatus is configured to read a plurality of accumulation inputs and provide the plurality of accumulation inputs to the first execution pipeline (Boswell [0086] and [0091]: accumulator registers are provided as inputs to the datapath for a dot product operation).
	Boswell does not teach:
		to read a plurality of accumulation inputs from a second vector register file
	However, Schulte teaches:
	to read a plurality of accumulation inputs from a second vector register file ([0033]-[0034]: an accumulator register file is used in addition to a vector register file to store intermediate accumulator values for input into a next iteration)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Boswell to include an accumulator register file as taught by Schulte for storing intermediate results.  One of ordinary skill in the art would have been motivated to make this modification because storing intermediate accumulator values in a register file is useful when several dot products are computed simultaneously (Schulte [0034]).

	Regarding claim 18, Boswell in view of Schulte teaches:
18. The apparatus as recited in claim 17, wherein the apparatus is configured to write an output to the second vector register file, wherein an output of a previous dot product operation is an accumulation input which is added to the sum for a current dot product operation (Boswell [0091] and Schulte [0068]: the output of the dot product units are written to the accumulator register file of Schulte and is used in a next iteration as taught by Schulte and Boswell).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182